Case 1:18-cv-11430-CM Document29 Filed 01/28/21 Page 1 of3
Case 1:18-cv-11430-CM Document 238 ie ae Pa tora

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

 

 

 

 

 

WINSTON & STRAWN LLP, — . ee
Civil Action No. 18-cv-11430-CM
Plaintiff,
vs. _ |] USDC SDNY
MID-ATLANTIC ARENA, LLC and DOCUMENT |
ESG ENTERPRISES, INC., ELECTRONICALLY FILED
DOC #:
Defendants. DATE FILED: ol|23] 262)

 

CONSENT ORDER RE-COMMENCING ACTION

 

AND SETTING CASE SCHEDULE ~

 

Plaintiff Winston & Strawn LLP (“Winston”) together with defendants Mid-Atlantic
Arena, LLC (“MAA”) and ESG Enterprises, Inc. hereby stipulate and agree as follows:

WHEREAS, on January 16, 2018, MAA filed an action (the “Virginia Beach Litigation”)
in the Circuit Court for the City of Virginia Beach;

WHEREAS, as previously reported to the Court, the parties reached an agreement in
principle with respect to the above-captioned matter that would be informed by the resolution of
the Virginia Beach Litigation;

WHEREAS, on April 8, 2019, the Court issued an order (ECF No. 20) holding the above-
eaptioned matter “in abeyance pending completion of trial in the Virginia Beach Litigation and the
conclusion of any post-trial proceedings therein”;

WHEREAS, on May 28, 2020, the Supreme Court of Virginia affirmed the April 2019
decision in the Virginia Beach Litigation in favor of the city of Virginia Beach and against MAA.
See Mid-Atlantic Arena, LLC v. City of Va. Beach, No. 191020, 2020 Va. Unpub. LEXIS 16, 2020

WL 2780000 (Va. May 28, 2020);
Case 1:18-cv- .
Ca MB OLLLASO-CM Qocume nt ee Feet Peeeeo*oR's

WHEREAS, the resolution of the Virginia Beach Litigation did not resolve the issues in

the above-captioned matter;

 

WHEREAS, the parties did not reach a settlement following the resolution of the Virginia

Beach Litigation;

WHEREAS, the Court’s order holding this matter in abeyance noted that “{djepending on
the outcome of those proceedings, Plaintiff may either cause the New York Litigation to be
dismissed with prejudice or choose to re-commence this action”;

WHEREAS, the parties now wish to re-commence the above-captioned matter; and

WHEREAS, the parties, by and through their undersigned counsel, have agreed to the entry

 

 

 

by this Court of this Consent Order Re-Commencing Action and Setting Case Schedule, and the
parties having requested that the Court enter the same,

It is therefore ORDERED, ADJUDGED, and DECREED as follows:

L. The above-captioned matter shall be re-commenced and discovery shall resume in
full.

2. The Court shall, by separate order, set a date for an Initial Pretrial Conference.

a Defendants’ deadline to answer or otherwise respond to the complaint shall be

February 19, 2021.

4. In the event defendants file a Rule 12 motion, the deadline for Winston’s opposition

“4

United States District Judge

shall be March 19, 2021.

 

 

 
Case 1:18-cv-11430-CM Document 29 Filed 0 fa Page £3
Case 1:18-cv-11430-CM Document 28 Filed OL! Page 3 SOP

STIPULATED AND AGREED BY:

/s/ George E. Mastoris

 

George E. Mastoris
WINSTON & STRAWN LLP
200 Park Ave.

New York, New York 10166
(212) 294-6700

Counsel for Plaintiff

Winston & Strawn LLP

 

/s/ Adam M. Carroll

—Adam™M. Carroll—
WOLCOTT RIVERS GATES
200 Bendix Road, Suite 300
Virginia Beach, Virginia 23452
(757) 497-6633

and

Jonathan A. Grasso

PIERCE MCCOY, PLLC

31 West 34" Street, Suite 8065
New York, New York 10001
(212) 369-8080

Counsel for the Defendants
